Citation Nr: 1639959	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, claimed as secondary to mercury poisoning.

2.  Entitlement to service connection for a heart condition, claimed as secondary to mercury poisoning.

3.  Entitlement to service connection for numbness in extremities, claimed as secondary to mercury poisoning.

4.  Entitlement to service connection for memory loss, claimed as secondary to mercury poisoning.

5.  Entitlement to service connection for a sleep disorder, claimed as secondary to mercury poisoning.

6.  Entitlement to service connection for dizziness, claimed as secondary to mercury poisoning.

7.  Entitlement to service connection for an eye condition, claimed as secondary to mercury poisoning.

8.  Entitlement to service connection for a leg condition, claimed as secondary to mercury poisoning.

9.  Entitlement to service connection for a back disability, claimed as secondary to mercury poisoning.

10.  Entitlement to service connection for a neck disability, claimed as secondary to mercury poisoning.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 1980 and from March 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the Veteran seeks service connection for numerous disabilities claimed as the result of mercury poisoning.  Signs and symptoms of disability, such as the reported numbness in extremities; memory loss; sleep difficulties; dizziness; vision problems; and back, neck and leg pain are capable of lay observation.  There is also medical evidence confirming treatment for these conditions, as well as numerous treatment records for a heart condition.  As such, there is competent evidence the Veteran has a current disability or signs and symptoms of a current disability with regard to the claims on appeal.  There is also evidence that indicates the claimed disabilities or signs and symptoms of the disabilities may be associated with the Veteran's military service.  More specifically, service treatment records show the Veteran was exposed to mercury after a spill aboard the USS Inchon in September 1977.  Treatment notes show the Veteran did not wear a respirator during the exposure and had direct skin contact with the metal.  Testing after the exposure revealed elevated levels of mercury in the Veteran's urine and blood.  The Veteran has provided medical literature that indicates mercury poisoning can result in several severe health complications, to include the disabilities claimed.  Private health care providers have also noted the history of mercury poisoning within the context of treatment for the claimed disabilities; however, they have not directly correlated the claimed disabilities to the mercury exposure in service.  Thus, there is insufficient information to make a decision on the Veteran's claim, and a VA examination is necessary to fulfill the duty to assist.

VA also has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  

The Veteran was provided a VA audiological examination in April 2015.  The April 2015 examiner initially reported the Veteran did not have a hearing loss disability for VA purposes, even though testing results showed the Veteran's auditory thresholds exceeded 25 decibels at three of the requisite frequencies outlined in 38 C.F.R. § 3.385 in the right ear at the time of the examination.  The AOJ noted the oversight and returned the examination report to the examiner as inadequate.  In May 2015, the April 2015 examiner provided a negative nexus opinion for right ear hearing loss; however, the examiner did not address whether decreased hearing acuity could be a residual result of mercury exposure in service, as claimed by the Veteran.  The Board finds an opinion addressing this contention necessary as medical literature submitted by the Veteran indicates mercury vapor poisoning can result in decreased hearing acuity that gets worse over time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to obtain an opinion addressing whether the Veteran has a bilateral hearing loss disability (or previously confirmed right ear hearing loss disability) that is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service, to include military noise exposure and mercury exposure aboard the USS Ichon in September 1977, as noted in service treatment records.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for any opinion provided.  The examiner is specifically asked to address medical literature provided by the Veteran that indicates mercury vapor poisoning can result in decreased hearing acuity that gets worse over time in the context of the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

2.  Schedule the Veteran for an examination (or examinations if necessary) to obtain opinions addressing whether the Veteran has a heart condition; numbness in his extremities; memory loss; a sleep disorder; dizziness; vision problems; a neck condition; a back condition; and/or a leg condition that is/are at least as likely as not the result of disease or injury in service, to include mercury exposure aboard the USS Ichon in September 1977, as noted in service treatment records.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for any opinion provided.  The examiner is specifically asked to comment on medical literature provided by the Veteran that indicates conditions similar to the claimed disabilities can result from mercury poisoning.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

